PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Freitas, Sam
Application No. 12/706,221
Filed: 29 Mar 2010
For: PREMIXED BLOODY MARY WITH ALCOHOL
:
:
:	DECISION ON PETITION
:
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed July 8, 2021.

The application became abandoned August 17, 2016 for failure to timely submit a proper reply to the final Office action mailed May 16, 2016. The final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed December 1, 2016.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition and accompanying statements have been carefully considered and found persuasive. Accordingly, the reply (Notice of Appeal), petition fee, and statement and explanation of unintentional delay are found to satisfy the requirements set forth at 37 CFR 1.137(a).

In view thereof, the petition to revive is GRANTED.

This application is being directed to GAU 1791 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions